DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 01/25/2022 have been noted and entered for consideration. 

With regard to the objections to Specification, Applicant’s arguments filed 01/25/2022 in view of the amendments filed 01/25/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 01/25/2022 in view of the amendments filed 01/25/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over a phone call and email communications with Ahmad Jalali on 01/25/2022 and 02/09/2022.


(Currently Amended) A system for optimization of beams of at least one base station (BS) toward a plurality of user equipment (UEs), the plurality of UEs and the at least one BS are equipped with at least one antenna aperture and at least one radio subsystem and are capable of forming at least one beam, the system comprising: 
the at least one BS and the plurality of UEs; 
each UE of the plurality of UEs transmits an uplink probe; 
a BS of the at least one BS forms an uplink search beam forming a multitude of beam 
angular pointing positions; 
for each UE of the plurality of UEs, the BS assigns the beam angular pointing position on 
which a highest uplink probe signal quality is received from the UE as an Angle of Arrival (AoA) of the UE; 
the BS forms a downlink dedicated beam toward the AoA of each UE of the plurality of 
UEs; 
the BS transmits a reference signal on the downlink dedicated beam to each UE of the 
plurality of UEs; 
each UE of the plurality of UEs uses the reference signal to estimate a channel impulse 
response between the BS and the UE;
a number of N UEs of the plurality of UEs communicate with the BS; 
an antenna aperture of the BS comprises a number of M antenna elements; 
the BS forms an M by N array response matrix using the AoA toward each of the N UEs; and
the BS forms a channel impulse response matrix by multiplying an i-th column of 
the M by N array response matrix by the channel impulse response between the BS and an i-th UE of the N UEs. 

(Currently Amended) The system of claim 1, wherein the uplink probe 
comprises a single reference signal, spread using a pseudo-noise sequence.

(Cancelled)

(Cancelled )

(Currently Amended) The system 
channel impulse response matrix to compute a set of M beamforming coefficients to form the downlink dedicated beam toward each of the N UEs. 

(Currently Amended) The system M 
beamforming coefficients are computed to form the downlink dedicated beam with boresight toward AoA of one of the N UEs and nulls toward the AoAs of the other than the one of the UEs. 

(Currently Amended) The system 
a number of N UEs of the plurality of UEs communicate with the BS; 
an antenna aperture of the BS comprises a number of M antenna elements; and
the BS forms an M by N array response matrix using the AoAs toward each UE of the 
plurality of UEs. 

(Currently Amended) The system M by 
N array response matrix to compute a set of M beamforming coefficients to form the downlink dedicated beam toward each of the N UEs. 

(Currently Amended) The system M 
beamforming coefficients are computed to form the downlink dedicated beam with boresight toward AoA of one of the N UEs and nulls toward the AoAs of the other than the one of the UEs. 

(Currently Amended) The system i-th row of the 
channel impulse response matrix is divided by a complex scalar representing amplitude and phase response of an i-th hardware transmit path of the BS. 

(Currently Amended) The system i-th row of the 
channel impulse response matrix is divided by a complex scalar representing amplitude and phase response of an i-th hardware transmit path of the BS.

(Currently Amended) A system for optimization of beams of at least one base
station (BS) toward a plurality of user equipment (UEs), the plurality of UEs and the at least one BS are equipped with at least one antenna aperture and at least one radio subsystem and are capable of forming at least one beam, the system comprising:  
the at least one BS and the plurality of UEs;
each of a number of N UEs of the plurality of UEs transmits an uplink probe; 
an antenna aperture of a BS of the at least one BS has a number of M antenna 
elements; 
the BS forms an uplink search beam forming a multitude of beam angular pointing 
positions; 
for each UE of the N UEs, the BS assigns the beam angular pointing position on which a 
highest uplink probe signal quality is received from the UE as an Angle of Arrival (AoA) of the UE; 
the BS forms an M by N array response matrix using the AoAs of the N UEs;
the BS estimates, for each UE of the N UEs, a channel frequency response using the uplink 
probe received on an uplink beam pointed toward the AoA for the UE; and 
	the BS forms a channel impulse response matrix by multiplying an i-th column of the M by N array response matrix by a channel impulse response between an i-th UE and the BS. 

(Cancelled)

(Cancelled)

(Currently Amended) The system 
channel impulse response matrix to compute a set of M beamforming coefficients to form an uplink dedicated beam on which to receive from each of the N UEs. 

(Currently Amended) The system M 
beamforming coefficients are computed to form the uplink dedicated beam with boresight toward AoA of one of the N UEs and nulls toward the AoAs of the other N-1 UEs than the one of the UEs. 

(Currently Amended) The system M 
by N array response matrix to compute a set of M beamforming coefficients to form uplink dedicated beams on which to receive from each of the N UEs.

(Currently Amended) The system M 
beamforming coefficients are computed to form the uplink dedicated beam with boresight toward AoA of one of the N UEs and nulls toward the AoAs of the other than the one of the UEs.

(Currently Amended) The system i-th row of a 
channel impulse response matrix is divided by a complex scalar representing amplitude and phase response of an i-th hardware receive path of the BS. 

(Currently Amended) The system i-th row of the 
channel impulse response matrix is divided by a complex scalar representing amplitude and phase response of an i-th hardware receive path of the BS. 

(Currently Amended) The system of claim 1, wherein the BS carries out a search 
for the uplink probe by forming and sweeping an uplink search beam within a BS sector angular range until the uplink probe 

(Currently Amended) The system of claim 21
forms a set of overlapping beams that cover the BS sector angular range, searches each of the overlapping beams, and chooses a beam of the overlapping beams from which the highest signal quality is received as the beam angular pointing position. 

(Currently Amended) The system of claim 12, wherein the BS carries out a search 
for the uplink  probe by forming and sweeping an uplink search beam within a BS sector angular range until the uplink probe 

(Currently Amended) The system of claim 23, wherein the BS 
forms a set of overlapping beams that cover the BS sector angular range, searches each of the overlapping beams, and chooses a beam of the overlapping beams from which the highest signal quality is received as the beam angular pointing position. 

Allowable Subject Matter
Claims 1-2, 5-12 and 15-24 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1-2, 5-12 and 15-24 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “...an antenna aperture of the BS comprises a number of M antenna elements; the BS forms an M by N array response matrix using the AoA toward each of the N UEs; and the BS forms a channel impulse response matrix by multiplying an i-th column of the M by N array response matrix by the channel impulse response between the BS and an i-th UE of the N UEs ....” and in combination with other limitations recited in claim 1.
Although Tsuda in view of Jalali and Chen discloses, “the BS transmits a reference signal on the downlink dedicated beam to each UE; each UE uses the reference signal to estimate a channel impulse response between the BS and the UE” as stated in the office action dated 11/12/2021, Tsuda in view of Jalali and Chen does not explicitly disclose, the above-mentioned italic limitations. 
Further although Jeong et al (US Publication No. 2005/0281351) discloses, “BS forms a channel impulse response matrix by multiplying a matrix by a channel response between the BS and an UE” [see, ¶0048-0049 and 0115], Jeong nor previously cited prior art teach, suggest or render obvious the above-mentioned italic limitations, more specifically, “an antenna aperture of the BS comprises a number of M antenna elements; the BS forms an M by N array response matrix using the AoA toward each of the N UEs; and the BS forms a channel impulse response matrix by multiplying an i-th column of the M by N array response matrix by the channel impulse response between the BS and an i-th UE of the N UEs”
Claim 12 recites similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Claims 2, 5-11 and 15-24 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469